Allow me, 
at the outset, to congratulate the new President of the 
General Assembly, Mr. John Ashe, his predecessor, 
Mr. Vuk Jeremi., and Secretary-General Ban Ki-moon 
for the work they have carried out since the previous 
session. 

The theme of this session, “The post-2015 
development agenda: setting the stage”, is very much at 
the heart of our concerns. The 2015 deadline we have 
set for ourselves will soon be upon us. The general 
impression is that a number of countries continue 
to fall short in terms of funding the Millennium 
Development Goals (MDGs), official development 
assistance and debt relief. It is unfortunate to note that 
all of the commitments made to boost economies and 
development efforts have not achieved the expected 
results, despite major international mobilization.

There is a strong possibility that the 2015 deadline 
will fall well short of many countries’ expectations, 
especially in Africa — since poverty persists, despite 
the development and implementation of national 
poverty eradication strategies. That is why — drawing 
on lessons learned from the shortfalls in setting and 
implementing the MDGs — the African continent 
intends to establish a post-2015 development agenda 
that is capable of meeting its expectations and it calls 
upon the international community to support it.

On top of the development challenges come 
other security challenges. New hotspots and wars are 
emerging all over the continent. Coupled with that, the 
terrorism phenomenon has taken a heavy toll, as was 
the case earlier in Mali and now in Kenya. 

Terrorism is a scourge that knows no borders. 
It feeds off of the blood of the poor, spreading its 
recruitment tools of ignorance, poverty and fanaticism. 
No good can ever come from violence carried out 
against peaceful populations while using supposed 
religious considerations or doctrines as a pretext. 
Such violence is totally contrary to the principles of 
international law, in terms of human rights and the right 
to freedom of religion and opinion. Our profound belief 
is that the fight against terrorism must continue to the 
last breath, in order to curb proliferation and eradicate 
it definitively.

Chad, for its part, has made its strategic choice. 
It has decided to make its modest contribution to 
the establishment of peace, security and stability 
wherever necessary. That fundamental position is the 
key motivation of its candidature for non-permanent 
membership in the Security Council for the period 
2014-2015. To that end, my country expects friendly, 
active and enthusiastic support from the Assembly, to 
encourage its valiant people to continue to provide their 
utmost effort in supporting the cause of international 
peace and security, which are indispensible to 
establishing a world based on stability, development 
and democracy.

Since restoring its stability, Chad has remained 
mindful of all crisis situations in Africa and in the 
world. It intends to fully cooperate with the United 
Nations on all positive initiatives aimed at peace and 
security, wherever the need may arise. 

My country provided a clear indication of its 
unshakeable resolve through efforts with the United 
Nations Mission in the Central African Republic and 
Chad (MINURCAT) in the eastern part of Chad, from 
2008 to 2010 protecting Sudanese refugees from Darfur 
and Chadian internally displaced persons and ensuring 
the security of humanitarian personnel and associated 
United Nations personnel. 



True to its philosophy, Chad sent the largest armed 
contingent to Mali, with more than 2,000 men, and 900 
to the Central African Republic. Some 1,800 Chadian 
soldiers will join the new United Nations force in Mali. 
Chadian peacekeepers are now present in Côte d’Ivoire, 
the Democratic Republic of the Congo and Haiti as part 
of United Nations peacekeeping missions.

We take this solemn opportunity to formally 
commend the successful completion of the transition 
process in Mali, with the holding of free, regular 
democratic elections unanimously hailed by the 
entire international community. Our wish is for that 
fraternal country to restore peace, unity and stability 
so that its sons and daughters can focus their energies 
and intelligence on progress and the well-being of the 
population.

However, the situation in the Central African 
Republic remains alarming. The insecurity and the 
political, economic and financial difficulties that 
continue to face the transitional Government represent 
major challenges of concern to everyone. The countries 
of the region, through the Economic Community of 
Central African States, have made their utmost effort 
to mobilize military, financial and human resources to 
support peace and security in that country. 

I wish to welcome the establishment of the 
Mission internationale de soutien à la Centrafrique 
sous conduite africaine, of which the Central Africa 
Multinational Force comprises the core. Its troop 
level will increase from 2,000 to 3,600, thanks to 
the participation of Central African States and other 
friendly countries that have shown an interest in joining 
that noble cause. In spite of all those efforts, we must 
recognize that the needs on the ground clearly highlight 
the need for swift intervention, admittedly in the spirit 
of regional solidarity but also with the vital support of 
the international community. To that end, we expect 
the Security Council to adopt a firm resolution that 
provides for logistical and financial support modalities 
for the mission.

Turning to the Sudan, as the Assembly knows, 
we signed a peace accord on 15 January 2010 and 
established a joint force that has allowed us to stabilize 
our common borders. As a result, my country will 
continue to actively strive for peace in the Sudan, as 
a member of the follow-up committee for the Darfur 
Peace Agreement.

Nevertheless, I think it would be timely to draw the 
attention of the Assembly to the humanitarian situation 
in Darfur as a result of the new hotbeds of tension that 
are emerging and which lead to a constant flow of other 
refugees and internally displaced persons towards 
eastern Chad. Currently, there are more than 400,000 
refugees and 200,000 internally displaced persons, 
compared to 290,000 and 180,000 in past years. All 
efforts made since the outbreak of that crisis to foster 
the return of refugees and internally displaced persons 
to their regions of origin have been in vain thus far. It is 
our duty to advocate from this rostrum for the energetic 
pursuit of assistance from the international community 
to all those people as political and ethnic tensions 
continue to divert them from their path to return.

Chad condemns the rampant instability in the 
eastern part of the Democratic Republic of the Congo. 
We urge the Government and the members of the 
rebellion to reach a negotiated solution to their dispute 
to allow that great African country to focus on its 
development.

Our profound belief is that the solution to all 
the crises I have just listed cannot be military. A 
lasting, definitive solution to the ills that are hobbling 
the development of Africa requires a constant 
struggle against poverty, marginalization and youth 
unemployment. It also requires the establishment of 
constructive dialogue among the various sectors of 
a country, on the one hand, and permanent dialogue 
among different cultures and religions, on the other.

Addressing the situation outside Africa, I must first 
mention the Israeli-Palestinian conflict, which persists 
and for which the international community has not yet 
found the appropriate solutions. We urge and encourage 
the efforts made by the Organization and the United 
States Government to conclude a peace agreement that 
allows for the peaceful coexistence of two sovereign 
States.

The situation in Syria troubles us all since it has 
reached a particularly grave stage. We have no right 
to allow a whole people to be cast adrift. The use of 
chemical weapons, which marks a dramatic escalation 
of the civil war in that country, is an affront to the 
human conscience and to the ideals present at the birth 
of the Organization. While welcoming the agreement 
between the United States and the Russian Federation 
on the destruction of Syrian chemical weapons, my 
country wants to see the perpetrators of those crimes 
identified and brought to an international tribunal. 



However, we are greatly saddened to see Syria tear itself 
apart and Syrians killing each other. The international 
community must do its utmost to stop that tragedy.

Allow me to turn to Cuba. The embargo against 
Cuba, which has been in place for decades, unjustly 
penalizes that country. We call for the lifting of the 
embargo in order to allow the country to resume the 
place it deserves in the comity of nations.

At the national level, Chad, which has definitively 
turned the painful page of wars and divisions, is now 
fully devoted to its development by exploiting its 
mineral and energy resources through daring strategies. 
To do that, it has just adopted a national development 
plan that will soon be the subject of a round table 
on its funding and implementation. At the political 
level, we give pride of place to dialogue. We have 
established a permanent political dialogue framework 
that brings together the majority and the opposition and 
has the power, inter alia, to create structures for the 
organization of future elections. With the assistance of 
Chad’s partners, in particular the United Nations, we 
have taken all the necessary steps to prevent and put 
an end to the recruitment and use of children in armed 
conflict.

In conclusion, allow me to reiterate a major concern 
for my country. It is our ardent wish to finally see the 
long-awaited reform in the United Nations, particularly 
the Security Council. That reform, which has become 
an issue of justice and equity, is a top priority for 
Africa. Keeping Africa, as well as other key actors on 
the international scene, outside that universal forum 
appears shocking today to hundreds of millions of 
human beings throughout the world. The awakening of 
the peoples of Africa, the role of the continent in the 
world and its indispensable contribution to preventing 
and settling conflict means that our continent can no 
longer be sidelined from the prestigious institution that 
is the Security Council.
